Citation Nr: 0908290	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  00-17 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel



INTRODUCTION

The veteran had active service from March 1951 to September 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a June 2001 decision, the Board denied the veteran's 
above-referenced claims.  The veteran subsequently appealed 
these issues to the United States Court of Appeals for 
Veterans Claims (CAVC).  In a July 2004 Order, the Court 
indicated that the June 2001 Board decision should be vacated 
and the matters remanded to the Board for readjudication.  In 
a March 2008 decision, the United States Court of Appeals for 
the Federal Circuit affirmed the judgment of the CAVC and 
remanded the veteran's case for further proceedings.

The July 2004 CAVC Order indicated that the veteran's claims 
must be remanded because he was not afforded notice 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  Therefore, the veteran's claims must be remanded to 
the RO for compliance with this Order.  In addition, the 
Board finds that such notice must also be consistent with the 
requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
since the veteran's claims are applications to reopen based 
on the submission of new and material evidence.

Accordingly, the case is REMANDED for the following action:

Provide the veteran with notice consistent 
with the VCAA and Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

